DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-13 are pending.  

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method for determining a stress level of an individual. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 1 is directed towards a process. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “defining a range of variation …”, “depending on the range of variation, establishing a membership function …”, “determining the stress level of the individual, during the measurement period, by applying the membership function”, “wherein in c), the stressed level and each intermediate level are determined: depending on the 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, the claim recites additional elements, “measuring the physiological-parameter value, in various calibration periods, … wherein, in a), in each calibration period, the individual is considered to be in the rest state” and “measuring the physiological-parameter value in a measurement period”. The additional elements do not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo.
The additional element is disclosed in a prior art reference:
Jain et al. (US 2012/0290266) discloses measuring the physiological parameter value in a rest state and measuring the physiological parameter value in a stressed state (para. [0208], “a first data set may be collected from the person when he is substantially unstressed, i.e., relaxed” and “a second data set may be collected from the person when he is substantially stressed”; para. [0205], stress model may be a stress model based on baseline data; para. [0195] discloses types of data, including physiological data.)
Therefore, the claim is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a device for determining a stress level of an individual. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 12 is directed towards an apparatus. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “define a range of variation …”, “establish, depending on the range of variation, a membership function …”, “determining the stress level of the individual, during the measurement period, by applying the membership function”, “wherein in c), the stressed level and each intermediate level are determined: depending on the physiological-parameter values measured in the calibration periods; and depending on a distance between the physiological-parameter value measured in d) and a closest endpoint of the range of variation defined in b)”. The reason that the limitations are considered an abstract idea is because they are directed to mental processes (observation, evaluation, judgment, opinion). The above steps can be performed in the mind. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, the claim recites additional elements, “the sensor measuring the physiological-parameter value, in various calibration periods, … wherein, in a), in each calibration period, the individual is considered to be in the rest state” and “measure the physiological-parameter value in a measurement period”. The additional elements do not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo.
The additional element is disclosed in a prior art reference:
Jain et al. (US 2012/0290266) discloses measuring the physiological parameter value in a rest state and measuring the physiological parameter value in a stressed state using a sensor (para. [0208], “a first data set may be collected from the person when he is substantially unstressed, i.e., relaxed” and “a second data set may be collected from the person when he is substantially stressed”; para. [0205], stress model may be a stress model based on baseline data; para. [0195] discloses types of data, including physiological data, abstract, sensor)
Therefore, the claim is not patent eligible.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 13, 12, 14, 2, 3, 4, 5, 6, and 15 of copending Application No. 17132913. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the subject matter of determining a stress level of an individual using a membership function and physiological parameter value measured in a measurement period, the membership function varying between a rest level, a stressed level, and at least one intermediate level, wherein the stressed level and each intermediate level determined depending on the physiological parameter values measured in the calibration period and depending on a distance between the physiological-parameter value measured in the measurement period and the range of variation, the range of variation being a range of the physiological parameter value measured in the various calibration periods.
Re Claims 1 and 2, claims 1, 11, 13, 12, 14, 2, 3, 4, 5, and 6 of the copending application ‘913 read on instant claims 1 and 2. 
Re Claims 12, claim 15 of the copending application ‘913 read on instant claim 12. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Regarding Claim 1 rejected under 112(b), Applicant made an argument that the limitation “a distance between the physiological-parameter value measured in d) and the range of variation defined in b)” is not indefinite. Applicant stated that the distance can be a distance between the value and a mean value of the range or a distance between the value and a mean value of the range + n times the standard deviation. 
This argument has been considered but is not persuasive. 

However, the claimed limitation, “a distance between the physiological-parameter value measured in d) and the range of variation defined in b)”, is indefinite. In claim 1, line 7, “the range of variation” is defined as “a range of the physiological-parameter value”, which means “the range of variation” is a range of values and not a single value. It is unclear how a distance can be computed between a single value, “the physiological-parameter value measured in d)” and a range of values.
 
 Response to Amendment
With respect to 112(b) rejection, Applicant’s amendments have not overcome each and every rejection. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, the claimed limitation, “a distance between the physiological-parameter value measured in d) and the range of variation defined in b)”, is indefinite. In claim 1, line 7, “the range of variation” is defined as “a range of the physiological-parameter value”, which means “the range of variation” is a range of values and not a single value. It is unclear how a distance can be computed between a single value, “the physiological-parameter value measured in d)” and a range of values.
Indefiniteness of the independent claim renders the dependent claims indefinite. 
Re Claim 2, the limitation, “the physiological-parameter value measured in the measurement period that has a distance, with respect to the range of variation that is larger than the threshold distance” and “the physiological-parameter value measured in the measurement period … that has a distance, with respect to the range of variation that is smaller than the threshold distance”, are indefinite. 1) In claim 1, line 7, “the range of variation” is defined as “a range of the physiological-parameter value”, which means “the range of variation” is a range of values and not a single value. It is unclear how a distance can be computed between a single value, “the physiological-parameter value measured in the measurement period” and a range of values. 2) It is also unclear whether “a distance, with respect to the range of variation” is the same as “a distance between the physiological-parameter value measured in d) and the range of variation defined in b)” in claim 1 or different from the distance in claim 1.  
Re Claim 6, the limitation “a value representative of the range of variation” is indefinite, because it is unclear what it means. 
	Based on para. [0042] in the instant specification, examples of the representative value appear to be a maximum value of the range of variation, a minimum value of the range of variation, a mean or a median of the calibration values. These values may be derived from the range of variation, but these values do not represent the range of variation, because it is missing the dispersion information of the range of variation.    

	Re Claim 1, the limitation, “the physiological-parameter values” in line 22, lacks antecedent basis. “[A] physiological-parameter value” in lines 2 and 5 is singular and the limitation in line 22 is plural; therefore, it is unclear which values the limitation is referring to. 
	Re Claim 12, the limitation, “the physiological-parameter values” in line 25, lacks antecedent basis. “[A] physiological-parameter value” in line 4 is singular and the limitation in line 25 is plural; therefore, it is unclear which values the limitation is referring to. 
	Re Claim 11, the limitation, “the maximum value”, is indefinite, because it lacks antecedent basis. If it is referring to “a maximum of the range of variation”, the limitation should be amended to “the maximum [[value]]”. 
	Re Claim 13, the limitation, “the minimum value”, is indefinite, because it lacks antecedent basis. If it is referring to “a minimum of the range of variation”, the limitation should be amended to “the minimum [[value]]”.  

 Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), 35 U.S.C. 101, and double patenting, set forth in this Office action.
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.V.H./
Vynn Huh, March 3, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792